fake your Ne\
even more re

 

304 119076 **SINGLE-PIECE 29600 P T1

bie Bryce O. Carrasco
4 100 E Redwood St Apt 2013

000304 Baltimore, MD 21202-1361
Mpeg el ell

Thank you for becoming an M&T Visa® Credit Card with Rewards
customer (card ending in 6414). As a valued cardholder, you deserve
to be rewarded. That’s why we are pleased to provide you with these
special offers:

* 1 point on every $1 spent on every purchase; unlimited
points earning’ - even when using your card to pay bills

* 10,000 bonus points when you make $500 in purchases by
10/15/20

* 0% introductory APR for 12 billing cycles on purchases and
balance transfers (variable APR between 11.24% and 18.24%
thereafter). A balance transfer fee will apply’

Your reward, your choice!

* Cash deposited right into your M&T checking acount

¢ Shopping and dining gift cards and certificates

* Merchandise - electronics, sporting goods, home and garden

Plus, enjoy peace of mind knowing your card is covered by

M&T Assurance® — which includes fraud prevention, detection
and resolution. Visit mtb.com/creditcards for more information.
Thank you for choosing M&T.

Sincerely,

May kaye

Mary Rajczak
Administrative Vice President

See reverse for details.

{ey Eanal Hanising | ender ©2020 MST Bank Member FDIC.

M&q Bank

i ») S\N a oes

cen eS erin

We

AS ce aes

Your card comes with:

for every $1
spent on every purchase!

good for a $100 gift card or
reward of your choice’

for 12 billing cycles on
purchases and balance
transfers (variable APR
between 11.24% and
18.24% thereafter).

A balance transfer fee

will apply?

cash, gift cards,
merchandise, and more

Questions?
We’re here to help.

1-866-279-0888

mtb.com/creditcards

to any M&T branch

M&fBank

Understanding what’s important®

REWW_BAU
